UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number 000-53586 DARLINGTON MINES LTD. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 20A, Time Centre 53-55 Hollywood Road Central, Hong Kong (Address of principal executive offices, including zip code.) (852) 5371 1266 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of Alarge accelerated filer,@ Aaccelerated filer,@ Anon-accelerated filer,@ and Asmaller reporting company@ in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X]NO [ ] State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 3,515,000 as of June 18, 2010 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Darlington Mines Ltd. (A Development Stage Company) Balance Sheets (Expressed in U.S. dollars) April 30, $ October 31, $ ASSETS Current Assets Cash 86 Total Assets 86 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable Total Liabilities Contingencies (Note 1) Stockholders’ Equity (Deficit) Common Stock, 100,000,000 shares authorized, $0.00001 par value, 3,515,000 and 6,015,000 issued and outstanding, respectively 35 35 Additional Paid In Capital Donated Capital (Note 3(b)) Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) 86 (See Notes to Financial Statements) F-1 -2- Darlington Mines Ltd. (A Development Stage Company) Statements of Operations (Expressed in U.S. dollars) Accumulated from For the For the For the For the August 23, 2006 Three Months Three Months Six Months Six Months (Date of Inception) Ended Ended Ended Ended to April 30, 2010 April 30, 2010 April 30, 2009 April 30, 2010 April 30, 2009 $ Revenue – Expenses Donated rent (Note 3(b)) – – Donated services (Note 3(b)) – – Office and regulatory Interest expenses – 74 – 74 Impairment loss on mineral properties – – Professional fees Total Expenses Net Loss ) Net Loss Per Share – Basic and Diluted ) Weighted Average Shares Outstanding (See Notes to Financial Statements) F-2 -3- Darlington Mines Ltd. (A Development Stage Company) Statements of Cash Flows (Expressed in U.S. dollars) For the For the Six Months Six Months Ended Ended April 30, 2010 April 30, 2009 $ $ Operating Activities Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Donated services and rent – Changes in operating assets and liabilities: Prepaid expenses – Accounts payable Due to related party – – Net Cash Used In Operating Activities ) ) Investing Activity – – Net Cash Provided Used In Investing Activities – – Financing Activities – – Net Cash Provided By Financing Activities – – Increase (decrease) in Cash ) ) Cash - Beginning of Period Cash - End of Period 86 Supplemental Disclosures Interest paid – – Income taxes paid – – (See Notes to Financial Statements) F-3 -4- Darlington Mines Ltd. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. dollars) 1. Nature of Operations and Continuance of Business The Company was incorporated in the State of Nevada on August 23, 2006. The Company’s principal business is the acquisition and exploration of mineral resources in Asia. We have not produced any significant revenues from our principal business or commenced significant operations and are considered an early exploration stage company as defined by SEC Guide 7 with reference to Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) topic 915. We are in the early exploration stage. In the exploration stage, management devotes most of its time to conducting exploratory work and developing its business. These unaudited financial statements have been prepared on a going-concern basis, which implies that we will continue to realize our assets and discharge our liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. As of April 30, 2010, the Company had a working capital deficit of $39,262 and has accumulated losses of $188,312 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2.Significant Accounting Policies Interim Unaudited Financial Statements These interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions for SEC Form10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the years ended October 31, 2009 and 2008 included in the Company’s Form 10K filed on January 29, 2010 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at April 30, 2010, and the results of its operations for the three months and six months ended April 30, 2010 and 2009 and the results of its cash flows for the six months ended April 30, 2010 and 2009. The results of operations for the three months and six months ended April 30, 2010 are not necessarily indicative of the results to be expected for future quarters or the full year. Recently Issued or Adopted Accounting Pronouncements On July 1, 2009, the Financial Accounting Standards Board (“FASB”) officially launched the FASB ASC 105 Generally Accepted Accounting Principles, which established the FASB Accounting Standards Codification (“the Codification”), as the single official source of authoritative, nongovernmental, U.S. GAAP, in addition to guidance issued by the Securities and Exchange Commission. The Codification is designed to simplify U.S. GAAP into a single, topically ordered structure. All guidance contained in the Codification carries an equal level of authority. The Codification is effective for interim and annual periods ending after September 15, 2009. Accordingly, the Company refers to the Codification in respect of the appropriate accounting standards throughout this document as “FASB ASC”. Implementation of the Codification did not have any impact on the Company’s consolidated financial statements. The following FASB pronouncements have been adopted by the Company during the six months ended April 30, 2010: In April 2009, FASB issued an update to FASB ASC 805, “Business Combinations”, that clarifies and amends FASB ASC 805, as it applies to all assets acquired and liabilities assumed in a business combination that arise from contingencies. This update addresses initial recognition and measurement issues, subsequent measurement and accounting, and disclosures regarding these assets and liabilities arising from contingencies in a business combination. The Company adopted this Statement on November 1, 2009. Implementation of this update to FASB ASC 805 did not have any impact on the Company’s consolidated financial statements. F-4 -5- Darlington Mines Ltd. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. dollars) 2.Significant Accounting Policies (cont) In April 2009, FASB issued FSP FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly”, to address challenges in estimating fair value when the volume and level of activity for an asset or liability have significantly decreased. This pronouncement emphasizes that even if there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation technique(s) used, the objective of a fair value measurement remains the same. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions. This FSP is effective for interim and annual reporting periods ending after June 15, 2009. The Company adopted this Statement on November 1, 2009. Implementation of this Standard did not have any impact on the Company’s financial statements. In June 2009, FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140”. SFAS No. 166 amends SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” by eliminating the concept of special-purpose entities, requiring the reporting entity to provide more information about sales of securitized financial assets and similar transactions, particularly if the seller retains some risk to the assets, changes the requirements for the de-recognition of financial assets, and provides for the sellers of the assets to make additional disclosures. The Company adopted this Statement on November 1, 2009. Implementation of this Standard did not have any impact on the Company’s financial statements. In June 2009, FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)”. SFAS No. 167 addresses the effect on FASB Interpretation 46(R), “Consolidation of Variable Interest Entities” of the elimination of the qualifying special-purpose entity concept of SFAS No. 166, “Accounting for Transfers of Financial Assets”. SFAS No. 167 also amends the accounting and disclosure requirements of FASB Interpretation 46(R) to enhance the timeliness and usefulness of information about an enterprise’s involvement in a variable interest entity. The Company adopted this Statement on November 1, 2009. Implementation of this Standard did not have any impact on the Company’s financial statements. On June 30, 2009, FASB issued Accounting Standard Update (ASU) No. 2009-01 (Topic 105) – Generally Accepted Accounting Principles – amendments based on – Statement of Financial Accounting Standards No. 168 “The FASB Accounting and Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”. Beginning with this Statement FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standard Updates. This ASU includes FASB Statement No. 168 in its entirety. While ASU’s will not be considered authoritative in their own right, they will serve to update the Codification, provide the bases for conclusions and changes in the Codification, and provide background information about the guidance. The Codification modifies the GAAP hierarchy to include only two levels of GAAP: authoritative and non-authoritative. ASU No. 2009-01 became effective for the Company’s quarter ended October 31, 2009. Implementation of this Standard did not have any impact on the Company’s consolidated financial statements. In August 2009, FASB issued ASU No. 2009-05 – Fair Value Measurements and Disclosures (Topic 820) – Measuring Liabilities at Fair Value. This ASU clarifies the fair market value measurement of liabilities. In circumstances where a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using one or more of the following techniques: a technique that uses quoted price of the identical or a similar liability or liabilities when traded as an asset or assets, or another valuation technique that is consistent with the principles of Topic 820 such as an income or market approach. ASU No. 2009-05 was effective upon issuance and it did not result in any significant financial impact on the Company upon adoption. In September 2009, FASB issued ASU No. 2009-12 – Fair Value Measurements and Disclosures (Topic 820) – Investments in Certain Entities That Calculate Net Asset Value per Share (or its equivalent). This ASU permits use of a practical expedient, with appropriate disclosures, when measuring the fair value of an alternative investment that does not have a readily determinable fair value. ASU No. 2009-12 became effective for the Company’s quarter ended April 30, 2010. Since the Company does not currently have any such investments, the adoption of the ASU did not have any significant financial impact on the Company’s financial statements. F-5 -6- Darlington Mines Ltd. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. dollars) 2.Significant Accounting Policies(cont) In January 2010, FASB issued ASU No. 2010-06 regarding fair value measurements and disclosures and improvement in the disclosure about fair value measurements. This ASU requires additional disclosures regarding significant transfers in and out of Levels 1 and 2 of fair value measurements, including a description of the reasons for the transfers. Further, this ASU requires additional disclosures for the activity in Level 3 fair value measurements, requiring presentation of information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements. This ASU is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The Company is currently evaluating the impact of this ASU; however, the Company does not expect the adoption of this ASU to have a material impact on its financial statements. In February 2010, the FASB issued ASU No. 2010-09 regarding subsequent events and amendments to certain recognition and disclosure requirements. Under this ASU, a public company that is a SEC filer, as defined, is not required to disclose the date through which subsequent events have been evaluated. This ASU is effective upon the issuance of this ASU. The adoption of this ASU did not have a material impact on its financial statements. In April 2010, the FASB issued ASU No. 2010-18 regarding improving comparability by eliminating diversity in practice about the treatment of modifications of loans accounted for within pools under Subtopic 310-30 – Receivable – Loans and Debt Securities Acquired with Deteriorated Credit Quality (“Subtopic 310-30”). Furthermore, the amendments clarify guidance about maintaining the integrity of a pool as the unit of accounting for acquired loans with credit deterioration. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40, Receivables—Troubled Debt Restructurings by Creditors. The amendments in this Update are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. The amendments are to be applied prospectively. Early adoption is permitted. The Company is currently evaluating the impact of this ASU; however, the Company does not expect the adoption of this ASU to have a material impact on its financial statements. Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars.The Company’s fiscal year-end is October 31. Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to donated services and expenses, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Basic and Diluted Net Income (Loss) Per Share The Company presents both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. F-6 -7- ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. This section of this report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation While we were incorporated on August 23, 2006, we are considered a start-up, early exploration stage company and have not yet generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin removing and selling minerals.There is no assurance we will ever reach this point.We do not have sufficient funds to maintain our operations for the next 12 months. We do not intend to hire additional employees at this time. All of the work on any mineral property will be conducted by unaffiliated independent contractors that we will hire.The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. Results of Operations In October 2008, we completed our public offering and received $101,500. Since our inception we completed our public offering and conducted exploration activities on one property.We did not obtain any favorable information from our exploration activity and accordingly, the claim was allowed to expire. Milestones The following are our milestones: 1.Locate a new mineral claim 2.Raise $10,000 to pay current liabilities of $9,000 and to pay for a new claim 3.Enter into a debt settlement agreement to eliminate $31,000 of debt Limited Operating History - Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we must locate a property which contains mineralized material. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Additional equity financing could result in additional dilution to our existing shareholders. Liquidity and Capital Resources To meet our need for cash we raised funds from our public offering.We have spent all of the money we raised. At the present time, we have not made any arrangements to raise additional cash.We currently need additional funds and if we are unable to locate them we will either have to suspend operations until we do raise the cash, or cease operations entirely. In April 2007, we issued 5,000,000 shares of common stock to our officers and directors pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1993.The purchase price of the shares was $50.This was accounted for as an acquisition of shares. On October 1, 2008, we completed our public offering by selling 1,010,000 shares of common stock to 18 persons and raised $101,000. On October 2, 2008, we issued 5,000 restricted shares of common stock to one person in consideration of $500. -8- On October 19, 2009, Michelle Masich returned 2,500,000 restricted shares of common stock owned by her to the Company. As of April 30, 2010 our total assets were $1,504 consisting entirely of cash and our total liabilities were $39,348. Our net working capital deficiency is $39,262. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES. We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We conducted an evaluation (the “Evaluation”), under the supervision and with the participation of our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the design and operation of our disclosure controls and procedures (“Disclosure Controls”) as of the end of the period covered by this report pursuant to Rule 13a-15 of the Exchange Act. Based on this Evaluation, our President has concluded that the Company’s disclosure controls and procedures were not effective because of the identification of a material weakness in our internal control over financial reporting which is identified below, which we view as an integral part of our disclosure controls and procedures: 1.The Company has limited segregation of duties which is not consistent with good internal control procedures. 2.The Company does not have a written internal control procedurals manual which outlines the duties and reporting requirements of the Directors and any staff to be hired in the future.This lack of a written internal control procedurals manual does not meet the requirements of the SEC or good internal controls. Management believes that the material weaknesses set forth in items 1 and 2 above did not have an affect on the Company’s financial results. The Company and its management will endeavor to correct the above noted weaknesses in internal control once it has adequate funds to do so. Management will continue to monitor and evaluate the effectiveness of the Company’s internal controls and procedures and its internal controls over financial reporting on an ongoing basis and are committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. Changes in Internal Control We have also evaluated our internal controls for financial reporting, and there have been no changes in our internal controls or in other factors that could affect those controls subsequent to the date of their last evaluation. -9- PART II. OTHER INFORMATION ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 6.EXHIBITS. The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this 17th day of June, 2010. DARLINGTON MINES LTD. BY: FRANCIS CHIEW Francis Chiew, President, Chief Executive Officer Chief Financial Officer, Chief Operating Officer, Secretary, Treasurer, and sole Director -10-
